




March 11, 2015


Re:    Retention Bonus Award


Dear Gary:


Ply Gem Industries, Inc. (the “Company”) considers it essential to the best
interests of the Company and its stockholders to reinforce and encourage your
continued attention and dedication to your duties to the Company as its
President and Chief Executive Officer. The Company is aware that you will be
required to continue to devote a significant amount of time and energy to the
performance of such duties over the coming years, prior to your retirement from
the Company. The Board of Directors of the Company (the “Board”) and the
Compensation Committee of the Board have determined that it is in the best
interests of the Company and its stockholders to pay you a retention bonus award
to both reward you for the services you have provided to the Company and to
incentivize you to continue to provide your undivided dedication and attention
to your duties to the Company.
This letter agreement sets forth the terms and conditions of the payment by the
Company to you of the retention bonus award described herein.
Subject to the terms of this letter agreement, you shall be entitled to receive
a one-time, lump-sum cash retention bonus (the “Retention Bonus”) of $3,000,000.
The Retention Bonus will vest and be paid on the earlier of December 31, 2017,
and the date on which (i) the Company terminates you without “Cause,” (ii) you
resign following a “Material Adverse Change” (as “Cause” and “Material Adverse
Change” are each defined in your Employment Agreement with the Company dated
August 14, 2006, as amended), or (iii) you retire with the consent of the Board,
which consent may be withheld in the Board’s sole discretion (the earlier of
such dates, the “Payment Date”). You must be employed by the Company on the
Payment Date to receive the Retention Bonus. The payment of the Retention Bonus
in connection with a termination of your employment by the Company without
Cause, by you following a Material Adverse Change, or upon your retirement shall
be conditioned upon your execution of a release of claims as contemplated by
Section 2(b) of your Employment Agreement. Notwithstanding the foregoing, in the
event that you die or become Disabled (as defined below) prior to the Payment
Date, the Company shall pay you a prorated portion of the Retention Bonus (the
“Prorated Retention Bonus”), in an amount equal to (x) the Retention Bonus
multiplied by (y) a fraction, the denominator of which is 1,096 and the
numerator of which is the number of days that you were employed by the Company
during the period beginning on January 1, 2015, and ending on the date of
termination of your employment due to your death or becoming Disabled.
For purposes of this letter agreement, you shall be considered “Disabled” in the
event that you suffer any illness or disability, the nature of which as to
render you incapable of performing your duties and responsibilities for the
Company for a period of six (6) consecutive months or for an aggregate of twelve
(12) months within any consecutive eighteen (18) month period. If there is a
dispute as to whether you are or were incapable of performing your duties and
responsibilities for the Company, such dispute shall be submitted for resolution
to an independent licensed physician chosen by the Company. If such a dispute
arises, you shall submit to such examinations and shall provide such information
as such physician may request, and the determination of the physician shall be
released to the Company and, as to your physical or mental condition, shall be
binding and conclusive.
Notwithstanding any of the provisions of this letter agreement, the Company
shall not be obligated to pay the Retention Bonus or the Prorated Retention
Bonus and may defer the Retention Bonus or the Prorated Retention Bonus, as
applicable, if there exists and is continuing a default or an event of default
(or, if the Company does not have sufficient cash to consummate the Retention
Bonus or the Prorated Retention Bonus, as applicable, causing its subsidiaries
to distribute or advance the required funds) on the part of the Company or any
of its subsidiaries under any guarantee or other agreement under which the
Company or any of its subsidiaries has borrowed money or if such payment would
constitute a breach of, or result in a default or an event of default (with or
without the giving of notice or passage of time or both) on the part of the
Company or any of its subsidiaries under, any such guarantee or agreement, or if
the payment of the Retention Bonus or the Prorated Retention Bonus, as
applicable (or, if the Company does not have sufficient cash to consummate the
payment, causing its subsidiaries to distribute or advance the required funds)
would not be permitted under any applicable laws, in each case such that payment
would jeopardize the Company’s ability to continue as a going concern. If the
Company is unable to pay the Retention Bonus or the Prorated Retention Bonus, as
applicable, in accordance with the preceding sentence, the Company shall pay the
Retention Bonus or the Prorated Retention Bonus, as applicable, as soon as
practicable, with interest at the prime rate offered by the Company’s principal
lending institution, as in effect from time to time.
You and the Company acknowledge that you intend that the compensation set forth
in this letter agreement




--------------------------------------------------------------------------------




either is not governed by or is in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); however, owing to the uncertain
application of Section 409A of the Code, the Company agrees to use its
reasonable best efforts such that no earlier and/or additional taxes will arise
under Section 409A of the Code as a result of the compensation payable to you
under this letter agreement. Notwithstanding anything in this letter agreement
to the contrary, the following special rule shall apply if and to the extent
required by Section 409A of the Code in the event that (i) you are deemed a
“specified employee” within the meaning of Section 409A of the Code and (ii)
amounts hereunder are due or payable on account of “separation from service”
within the meaning of Section 409A of the Code: no payments hereunder that are
“deferred compensation” subject to Section 409A of the Code shall be made to you
prior to the date that is six (6) months after the date of your separation from
service or, if earlier, your death. Following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum without
interest on the earliest permissible payment date.
The terms of this letter agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
This letter agreement may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of laws principles
which could cause the laws of another jurisdiction to apply.
The Company may withhold from the Retention Bonus or the Prorated Retention
Bonus, as applicable, such federal, state and local income and employment taxes
as may be required to be withheld pursuant to any applicable law or regulation.
This letter agreement contains the sole and entire agreement between the parties
with respect to the subject matter hereof. The parties acknowledge that any
statements or representations that may have been made heretofore regarding the
terms and matters dealt with in this letter agreement are void and have no
effect and that neither party has relied thereon.
Your rights to the Retention Bonus or the Prorated Retention Bonus may not be
assigned, transferred, pledged or otherwise alienated, other than by will or the
laws of descent and distribution.
This letter agreement is binding on a successor to the business of the Company
in any change in control transaction, whether by stock purchase, asset purchase,
merger or otherwise. The Company shall use its reasonable best efforts to cause
any such successor to expressly agree in writing to assume this letter
agreement.


Nothing in this letter agreement shall be deemed to entitle you to continued
employment with the Company.
Neither the Retention Bonus nor the Prorated Retention Bonus shall be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements of the Company, except to the extent expressly
provided therein or herein.
This letter agreement is not intended to result in any duplication of payments
or benefits to you and does not give you any right to any compensation or
benefits from the Company except as specifically stated in this letter
agreement.
Kindly sign this letter agreement in the space indicated below at which time
this letter agreement shall become a binding agreement between you and the
Company, enforceable in accordance with its terms.






--------------------------------------------------------------------------------




 
Ply Gem Industries, Inc.
 
 
 
By: /s/ Shawn K. Poe


 
Name: Shawn K. Poe
 
Title: Vice President and Chief Financial Officer
 
 
Accepted and Agreed to:
 
By: /s/ Gary E. Robinette
 
Gary E. Robinette
 





